Order entered May 22, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00177-CV

                                   EX PARTE JOHN CLOUD

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. X-13-1239-P

                                             ORDER
       By order entered April 15, 2014, we referred appellant’s amended affidavit of indigence

to the trial court. We set April 21, 2014 as the deadline for filing any contests to the affidavit

and May 1, 2014 as the deadline for the hearing on any contests. We subsequently directed the

trial court clerk to file either (1) a supplemental clerk’s record containing copies of any contests

and any order on the contests or (2) written verification that no contests were filed. On May 20,

2014, the trial court clerk filed a letter informing us that no hearing had been held “on contest

filed.” Because nothing before us reflects the trial court extended the time for conducting the

hearing, appellant’s allegations in his affidavit are deemed true and he is allowed to proceed

without advance payment of costs. See TEX. R. APP. P. 20.1(i). Accordingly, we ORDER

Dallas County District Clerk Gary Fitzsimmons and Lisabeth Kellett, Official Court Reporter of

the 203rd Judicial District Court, to file the appellate record no later than June 23, 2014.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE